 

Exhibit 10.1

 

 

 

OTTER TAIL CORPORATION
EXECUTIVE SURVIVOR AND SUPPLEMENTAL RETIREMENT PLAN
(2020 Restatement)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

OTTER TAIL CORPORATION
EXECUTIVE SURVIVOR AND SUPPLEMENTAL RETIREMENT PLAN
(2020 Restatement)


TABLE OF CONTENTS

 

    Page       SECTION 1. INTRODUCTION 1          

1.1.

Plan Established

   

1.2.

Amendment and Restatement

   

1.3.

Unfunded Obligation

   

1.4.

Compliance With Section 409A of the Code

          SECTION 2. DEFINITIONS 2          

2.1.

Actuarial Equivalent

   

2.2.

Beneficiary

   

2.3.

Board

   

2.4.

Cause

   

2.5.

Change in Control

   

2.6.

Code

   

2.7.

Committee

   

2.8.

Continuing Director

   

2.9.

Disability

   

2.10.

Early Retirement Date

   

2.11.

Employer

   

2.12.

ERISA

   

2.13.

Final Annual Salary

   

2.14.

Final Average Earnings

   

2.15.

Final Average Utility Earnings

   

2.16.

Good Reason

   

2.17.

Grandfathered Participant

   

2.18.

Normal Retirement Date

   

2.19.

Participant

   

2.20.

Participant Agreement

   

2.21.

Retirement

   

2.22.

Salary

   

2.23.

Separation from Service

   

2.24.

Spouse

   

2.25.

Supplemental Retirement Benefit

   

2.26.

Target Retirement Percentage

   

2.27.

Years of Participation

 

 

-i-

--------------------------------------------------------------------------------

 

 

SECTION 3.  Participation and Vesting 8          

3.1.

Eligibility and Participation

   

3.2.

Change in Employment Status

   

3.3.

Vesting

   

3.4.

Suicide

   

3.5.

Misrepresentation

          SECTION 4. EXECUTIVE OFFICER’S SURVIVOR BENEFITS  9          

4.1.

Eligibility

   

4.2.

Preretirement Survivor Benefit

   

4.3.

Postretirement Survivor Benefit

   

4.4.

Posttermination Survivor Benefit

          SECTION 5. 1994 SUPPLEMENTAL RETIREMENT BENEFITS 11          

5.1.

Eligibility

   

5.2.

Normal Retirement Benefit

   

5.3.

Early Retirement Benefit

   

5.4.

Termination Benefit

   

5.5.

Disability Retirement Benefit

   

5.6.

Payment of Benefits

   

5.7.

Partially Vested Participants

          SECTION 6. 2002 SUPPLEMENTAL RETIREMENT BENEFITS  15          

6.1.

Eligibility

   

6.2.

Normal Retirement Benefit

   

6.3.

Early Retirement Benefit

   

6.4.

Termination Benefit

   

6.5.

Disability Retirement Benefit

   

6.6.

Payment of Benefits

          SECTION 7. RESTORATION RETIREMENT BENEFITS 18          

7.1.

Eligibility

   

7.2.

Benefit for Participants

   

 

7.2.1.       Entitlement and Amount

   

 

7.2.2.       Payment of Benefits

   

7.3.

Benefit for Beneficiaries

   

 

7.3.1.       Entitlement and Amount

   

 

7.3.2.       Form of Payment

   

7.4.

Six-Month Distribution Freeze

   

7.6.

Coordination of Benefits

 

 

-ii-

--------------------------------------------------------------------------------

 

 

SECTION 8. SUPPLEMENTAL SURVIVOR BENEFIT 22          

8.1.

Eligibility

   

8.2.

Pretermination

   

8.3.

Posttermination

   

8.4.

After Benefits Commence

          SECTION 9. BENEFICIARY DESIGNATION  23          

9.1.

Beneficiary Designation

   

9.2.

Amendments

   

9.3.

No Participant Beneficiary Designation

   

9.4.

Effect of Payment

          SECTION 10.  ADMINISTRATION  24          

10.1.

Committee; Duties

   

10.2.

Agents

   

10.3.

Binding Effect of Decisions

   

10.4.

Indemnity of Committee

   

10.5.

Withholding; Payroll Taxes

   

10.6.

Payment to Guardian

          SECTION 11. CLAIMS PROCEDURE 25          

11.1.

Initiating Benefits

   

11.2.

Original Claim

   

11.3.

Claims Review Procedure

   

11.4.

General Rules

          SECTION 12. TERMINATION, SUSPENSION OR AMENDMENT 27       SECTION 13.
MISCELLANEOUS 28          

13.1.

ERISA Status

   

13.2.

Unsecured General Creditor

   

13.3.

Trust Fund

   

13.4.

Effect on Other Plans

   

13.5.

Nonassignability

   

13.6.

Disqualification

   

13.7.

Not a Contract of Employment

   

13.8.

Protective Provisions

   

13.9.

Terms

   

13.10.

Captions

   

13.11.

References to Laws

   

13.12.

Choice of Law

   

13.13.

Validity

   

13.14.

Notice

   

13.15.

Successors

 

 

-iii-

--------------------------------------------------------------------------------

 

 

APPENDIX A — ADDITIONAL YEARS OF PARTICIPATION

A-1

 

APPENDIX B — GRANDFATHERED PARTICIPANTS

B-1

 

-iv-

--------------------------------------------------------------------------------

 

 

OTTER TAIL CORPORATION
EXECUTIVE SURVIVOR AND SUPPLEMENTAL RETIREMENT PLAN
(2020 Restatement)

 

Section 1

INTRODUCTION

 

1.1.     Plan Established. Effective as of November 1, 1983, Otter Tail
Corporation, a Minnesota corporation, (the “Principal Sponsor”) established the
“Otter Tail Corporation Executive Survivor and Supplemental Retirement Plan”
(the “Supplemental Plan”) for the purpose of providing survivor and retirement
benefits to certain eligible employees. It is intended that the Supplemental
Plan will aid in securing the good will, loyalty and efficiency of the
participating executive officers and other key management employees, and will
attract and retain executive officers and other key management employees.

 

1.2.     Amendment and Restatement. The Principal Sponsor heretofore established
and reserved to itself the right to amend the Supplemental Plan from time to
time. Effective as of January 1, 2005, the Principal Sponsor amended and
restated the Supplemental Plan in a document entitled “Otter Tail Corporation
Executive Survivor and Supplemental Retirement Plan (2005 Restatement)” and such
Plan document applied to all persons who were active Participants as of
January 1, 2005 and all persons who became Participants after that date. The
Supplemental Plan is being amended and restated again to reflect that only those
Participants listed in Appendix B (Grandfathered Participants) shall be eligible
to accrue benefits under the Supplemental Plan after December 31, 2019.

 

1.3.     Unfunded Obligation. The obligation of the Principal Sponsor to make
payments under this Supplemental Plan constitutes only the unsecured (but
legally enforceable) promise of the Principal Sponsor to make such payments. The
Participant shall have no lien, prior claim or other security interest in any
property of the Principal Sponsor. If a fund is established by the Principal
Sponsor in connection with this Supplemental Plan, the property therein shall
remain the sole and exclusive property of the Principal Sponsor. The Principal
Sponsor will pay the cost of this Supplemental Plan out of its general assets.

 

1.4.      Compliance With Section 409A of the Code. Notwithstanding anything in
this Plan to the contrary, for Plan years beginning on or after January 1, 2005,
this Plan shall be administered in accordance with the provisions of Internal
Revenue Service Notice 2005-1, Code Section 409A and the regulations. This
restatement will be administered and construed on a basis consistent with this
intent.

 

-1-

--------------------------------------------------------------------------------

 

 

Section 2

DEFINITIONS

 

Except as expressly defined in this Supplemental Plan, terms defined in the
tax-qualified defined benefit pension plan known as the “Otter Tail Corporation
Pension Plan” (“Pension Plan”) shall have the same meanings when used in this
Supplemental Plan. In addition, the following terms shall have the following
meanings when used in this Supplemental Plan:

 

2.1.     Actuarial Equivalent — a benefit of equal value computed on the basis
of the tables, factors and assumptions set forth in the Pension Plan.

 

2.2.     Beneficiary — a person (other than a Joint Annuitant) designated by a
Participant (or automatically by operation of this Supplemental Plan statement)
to receive any Supplemental Plan benefits payable after a Participant’s death.

 

2.3.     Board — the Board of Directors of Otter Tail Corporation.

 

2.4.     Cause — termination by the Principal Sponsor of Employee’s employment
based upon (a) the willful and continued failure by Employee substantially to
perform Employee’s duties and obligations (other than any such failure resulting
from Employee’s incapacity due to physical or mental illness or any such actual
or anticipated failure resulting from Employee’s termination for Good Reason) or
(b) the willful engaging by Employee in misconduct which is materially injurious
to the Principal Sponsor, monetarily or otherwise. For purposes of this
Section 2.4, no action or failure to act on Employee’s part shall be considered
“willful” unless done, or omitted to be done, by Employee in bad faith and
without reasonable belief that such action or omission was in the best interests
of the Principal Sponsor.

 

2.5.     Change in Control —

 

 

(a)

a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or successor
provision thereto, whether or not the Employer is then subject to such reporting
requirement;

 

 

(b)

any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) is or becomes the “beneficiary owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of the Employer
representing 35% or more of the combined voting power of the Employer’s then
outstanding securities;

 

 

(c)

the Continuing Directors (as defined in Section 2.8 hereof) cease to constitute
a majority of the Employer’s Board of Directors; provided that

 

-2-

--------------------------------------------------------------------------------

 

 

    such change is the direct or indirect result of a proxy fight and contested
election or elections for positions on the Board of Directors; or        

(d)

the majority of the Continuing Directors (as defined in Section 2.8 hereof)
determine in their sole and absolute discretion that there has been a change in
control of the Employer.

 

2.6.     Code — the Internal Revenue Code of 1986, including applicable
regulations for the specified section of the Code. Any reference in this Plan
Statement to a section of the Code, including the applicable regulation, shall
be considered also to mean and refer to any subsequent amendment or replacement
of that section or regulation.

 

2.7.      Committee — the Committee established in accordance with Section 10.1
hereof.

 

2.8.      Continuing Director — any person who is a member of the Board of
Directors of the Principal Sponsor, while such person is a member of the Board
of Directors, who is not an Acquiring Person (as hereinafter defined) or an
Affiliate or Associate (as hereinafter defined) of an Acquiring Person, or a
representative of an Acquiring Person or of any such Affiliate or Associate, and
who (a) was a member of the Board of Directors on the date of this Agreement as
first written above or (b) subsequently becomes a member of the Board of
Directors, if such person’s nomination for election or initial election to the
Board of Directors is recommended or approved by a majority of the Continuing
Directors. For purposes of this Section 2.8, “Acquiring Person” shall mean any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange Act)
of 20% of more of the shares of Common Stock of the Principal Sponsor then
outstanding, but shall not include the Principal Sponsor, any subsidiary of the
Principal Sponsor or any employee benefit plan of the Principal Sponsor or of
any subsidiary of the Principal Sponsor or any entity holding shares of Common
Stock organized, appointed or established for, or pursuant to the terms of, any
such plan; and “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.

 

2.9.     Disability — a medically determinable physical or mental impairment for
which an employee is receiving payments under a separate plan of the Employer
providing salary or wage continuation in the event of long-term disability.
However, if the Participant is not eligible to participate in an
employer-sponsored salary or wage continuation plan, the Committee may accept,
as proof of Disability, the official written determination that the individual
will be eligible for disability benefits under the federal Social Security Act
as now enacted or hereinafter amended (when any waiting period expires). The
Committee shall determine the date on which the Disability shall have occurred
if such determination is necessary. In no event shall a Disability be deemed to
occur or to continue after a Participant’s Normal Retirement Date. However, the
term “Disability” shall be construed to have a meaning consistent with the term
“Disability” as defined in section 409A of the Code.

 

-3-

--------------------------------------------------------------------------------

 

 

2.10.     Early Retirement Date — the date on which a Participant experiences a
Separation from Service with the Employer if such separation occurs after the
first day of the month coincident with or next following a Participant’s
attainment of age fifty-five (55) and completion of ten (10) Years of Vesting
Service (as defined under the Pension Plan), but prior to the Participant’s
Normal Retirement Date. Notwithstanding the freeze on the accrual of additional
benefits under Sections 5 and 6 as of December 31, 2010, a Participant may
attain Early Retirement Date after that date (i.e., age and years of Vesting
Services after December 31, 2010, shall be recognized in determining a
Participant’s Early Retirement Date). Notwithstanding the freeze on the accrual
of additional benefits under Section 7 for all Participants not listed in
Appendix B (Grandfathered Participants), a Participant may attain Early
Retirement Date after that date (i.e., age and years of Vesting Service after
December 31, 2019, shall be recognized in determining a Participant’s Early
Retirement Date).

 

2.11.     Employer — Otter Tail Corporation, a Minnesota corporation (the
“Principal Sponsor”), any business entity affiliated with the Principal Sponsor
designated by the Board and any successor thereof that adopts the Supplemental
Plan.

 

2.12.     ERISA — the Employee Retirement Income Security Act of 1974, including
applicable regulations for the specified section of ERISA. Any reference in this
Plan Statement to a section of ERISA, including the applicable regulation, shall
be considered also to mean and refer to any subsequent amendment or replacement
of that section or regulation.

 

2.13.     Final Annual Salary — the base Salary and annual incentive bonus paid
to a Participant by the Employer during the twelve (12) months prior to a
Participant’s termination or death. In determining a Participant’s Final Annual
Salary for purposes of Section 5 only, a Participant’s earnings attributable to
Plan Years beginning after December 31, 2010, shall be entirely disregarded
(i.e., Final Annual Salary determined as of December 31, 2010, shall never
thereafter change).

 

2.14.     Final Average Earnings — the average of the Participant’s total cash
payments (Salary and annual incentive bonus) paid to the Participant during the
highest consecutive forty-two (42) months in the ten (10) years prior to the
date as of which the Final Average Earnings is determined. In determining a
Participant’s Final Average Earnings, a Participant’s earnings attributable to
Plan Years beginning after December 31, 2010, shall be entirely disregarded
(i.e., Final Average Earnings determined as of December 31, 2010, shall never
thereafter change). This definition shall apply to Participants who are not
employed in an Otter Tail Utility Position, as defined in the Pension Plan, at
the date of determination.

 

2.15.     Final Average Utility Earnings — the average of the Participant’s
total cash payments (Salary and annual incentive bonus) paid to the Participant
during the highest consecutive thirty (30) months in the ten (10) years prior to
the date as of which the Final Average Utility Earnings is determined. In
determining a Participant’s Final Average Utility Earnings, a Participant’s
earnings attributable to Plan Years beginning after December 31, 2010,

 

-4-

--------------------------------------------------------------------------------

 

 

shall be entirely disregarded (i.e., Final Average Utility Earnings determined
as of December 31, 2010, shall never thereafter change). This definition shall
apply to Participants who are employed in an Otter Tail Utility Position, as
defined in the Pension Plan, at the date of determination.

 

2.16.     Good Reason — the occurrence of any of the following events, except
for the occurrence of such an event in connection with the termination or
reassignment of Employee’s employment by the Employer for Cause (as defined in
Section 2.4 hereof), for Disability (as defined in Section 2.9 hereof) or for
death:

 

 

(a)

the assignment to Employee of employment responsibilities which are not of
comparable responsibility and status as the employment responsibilities held by
Employee immediately prior to a Change in Control;

 

 

(b)

a reduction by the Employer in Employee’s base Salary as in effect immediately
prior to a Change in Control;

 

 

(c)

an amendment or modification of the Employer’s incentive compensation program
(except as may be required by applicable law) which affects the terms or
administration of the program in a manner adverse to the interest of Employee as
compared to the terms and administration of such program immediately prior to a
Change in Control;

 

 

(d)

the Employer’s requiring Employee to be based anywhere other than within 100
miles of Employee’s office location immediately prior to a Change in Control,
except for requirements of temporary travel on the Employer’s business to an
extent substantially consistent with Employee’s business travel obligations
immediately prior to a Change in Control;

 

 

(e)

except to the extent otherwise provided by applicable law, the failure by the
Employer to continue in effect any benefit or compensation plan, stock ownership
plan, stock purchase plan, stock incentive plan, bonus plan, life insurance
plan, health-and-accident plan, or disability plan in which Employee is
participating immediately prior to a Change in Control (or plans providing
Employee with substantially similar benefits), the taking of any action by the
Employer which would adversely affect Employee’s participation in, or materially
reduce Employee’s benefits under, any of such plans or deprive Employee of any
material fringe benefit enjoyed by Employee immediately prior to such Change in
Control, or the failure by the Employer to provide Employee with the number of
paid vacation days to which Employee is entitled immediately prior to such
Change in Control in accordance with the Employer’s vacation policy as then in
effect; or

 

 

(f)

the failure by the Employer to obtain an assumption of the obligations of the
Employer to perform this Agreement by any successor to the Employer.

 

-5-

--------------------------------------------------------------------------------

 

 

2.17.    Grandfathered Participant — any Participant who is listed in
Appendix B. A Grandfathered Participant shall be eligible to continue to accrue
benefits under Section 7 of the Supplemental Plan after December 31, 2019.

 

2.18.     Normal Retirement Date — the first day of the month coincident with or
next following the Participant’s attainment of age sixty-five (65).

 

2.19.     Participant — an employee of the Employer who becomes a Participant in
the Supplemental Plan in accordance with the provisions of Section 3.

 

2.20.     Participant Agreement — an agreement filed by a Participant which
acknowledges assent to the terms of the Supplemental Plan.

 

2.21.     Retirement — a Participant’s Separation from Service with the Employer
at the Participant’s Early Retirement Date or Normal Retirement Date.

 

2.22.     Salary — the salary paid to a Participant, before reduction, for any
section 125 benefits, amounts deferred under section 401(k) of the Code or any
other deferred arrangement. Salary does not include expense reimbursements, any
form of noncash compensation or benefits, the Employer’s contribution to the
Pension Plan or the Employer’s contribution to the Otter Tail Corporation
Retirement Savings Plan, or any other payments or benefits other than normal
compensation.

 

2.23.    Separation from Service — a severance of an employee’s employment
relationship with the Employers and all Affiliates for any reason other than the
employee’s death.

 

 

(a)

A transfer from employment with an Employer to employment with an Affiliate, or
vice versa, shall not constitute a Termination of Employment.

 

 

(b)

Whether a Termination of Employment has occurred is determined based on whether
the facts and circumstances indicate that the Employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding twelve (12) month period (or the full period of
services to the employer if the employee has been providing services to the
employer for less than twelve months).

 

 

(c)

Termination of Employment shall not be deemed to occur while the employee is on
military leave, sick leave or other bona fide leave of absence if the period
does not exceed six (6) months or, if longer, so long as the employee retains a
right to reemployment with the Employer or an Affiliate

 

-6-

--------------------------------------------------------------------------------

 

 

    under an applicable statute or by contract. For this purpose, a leave is
bona fide only if, and so long as, there is a reasonable expectation that the
employee will return to perform services for the Employer or an Affiliate.
Notwithstanding the foregoing, a 29-month period of absence will be substituted
for such 6-month period if the leave is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of no less than 6 months and that
causes the employee to be unable to perform the duties of his or her position of
employment.        

(d)

Where as part of a sale or other disposition of assets by the Employer to an
employer that is not an Affiliate, an employee providing services to the
Employer immediately before the transaction and to the buyer immediately after
the transaction (“Affected Employee”) would otherwise experience a Termination
of Employment from the Employer as a result of the transaction, the Employer and
the buyer shall have the discretion to specify that the Affected Employee has
not experienced a Termination of Employment if (i) the transaction results from
bona fide, arm’s length negotiations, (ii) all Affected Employees are treated
consistently, and (iii) such treatment is specified in writing no later than the
closing date of the transaction.

 

2.24.     Spouse — a Participant’s wife or husband who is lawfully married to
the Participant at the time of the Participant’s death.

 

2.25.     Supplemental Retirement Benefit — the benefit determined under
Section 5, 6 or 7 of this Supplemental Plan.

 

2.26.    Target Retirement Percentage — sixty-five percent (65%) multiplied by a
fraction, the numerator of which is the Participant’s Years of Participation,
not to exceed fifteen (15), and the denominator of which is fifteen (15). The
adjusted Targeted Retirement Percentage shall be rounded to four (4) decimal
places.

 

2.27.     Years of Participation — the number of completed years in which the
Participant has participated in this Supplemental Plan. If a Participant
terminates for Good Reason (as defined in Section 2.16) within twenty-four (24)
months of a Change in Control, the Participant shall be granted three (3) extra
years of service. In addition as of January 1, 2005, the Participants listed in
Appendix A shall receive additional Years of Participation as identified in
Appendix A. In determining a Participant’s Years of Participation after
December 31, 2010, a Participant’s service after December 31, 2010, shall be
entirely disregarded (i.e., Years of Participation determined as of December 31,
2010, shall never thereafter change).

 

-7-

--------------------------------------------------------------------------------

 

 

Section 3

Participation and Vesting

 

3.1.     Eligibility and Participation.

 

 

(a)

Eligibility. Eligibility to participate in the Supplemental Plan shall be
limited to certain executive officers and other key management employees of
Employer who are designated by the Committee.

 

 

(b)

Participation. An Employee’s participation in the Supplemental Plan shall be
effective upon the employee’s notification of eligibility to participate, the
Participant’s completion of a Participation Agreement and the Committee’s
acceptance of the Participation Agreement.

 

3.2.     Change in Employment Status. If the Board determines that a
Participant’s employment performance is no longer at a level which deserves
reward through participation in this Supplemental Plan, but does not terminate
the Participant’s employment with the Employer, participation herein and
eligibility to receive benefits hereunder shall be limited to the Participant’s
vested interest in such benefits as of the date designated by the Committee.

 

3.3.     Vesting. Participants shall vest in the benefits under this
Supplemental Plan for which they are eligible based on Years of Participation as
follows:

 

Vested
Percentage

Years of
Participation

    0% Less than 5 years 100% 5 or more

 

Regardless of Years of Participation, after a Change in Control, all
Participants shall be one hundred percent (100%) vested. A Participant shall
also be one hundred percent (100%) vested if the Participant dies while employed
by the Employer.

 

3.4.     Suicide. The provisions of Section 4 notwithstanding, no benefit shall
be paid to a Beneficiary if the Participant’s death occurs as a result of
suicide during the twenty-four (24) successive calendar months beginning with
the calendar month following the commencement of the employee’s participation in
this Supplemental Plan.

 

3.5.     Misrepresentation. No benefit shall be paid if death occurs within the
twenty-four (24) successive calendar months following commencement of an
employee’s participation in the Supplemental Plan if the Participant has made a
material misrepresentation in any form or document provided by the Participant
to or for the benefit of Employer.

 

-8-

--------------------------------------------------------------------------------

 

 

Section 4

EXECUTIVE OFFICER’S SURVIVOR BENEFITS

 

4.1.     Eligibility. Survivor benefits described in Section 4 shall only be due
and payable to a Participant who is or was an Executive Officer at the time such
individual became a Participant in the Supplemental Plan, or who is later
promoted to Executive Officer and determined by the Committee to be eligible for
the benefits under Section 4. For purposes of this Section 4, any Participant
designated as an Executive Officer prior to January 1, 2005, shall remain an
Executive Officer. In no event shall any other Participant be eligible for a
survivor benefit under this Section 4.

 

4.2.     Preretirement Survivor Benefit.

 

 

(a)

Amount. If a Participant dies while employed by Employer or during a period of
Disability, Employer shall pay a survivor benefit to the Participant’s
Beneficiary equal to four (4) times the Participant’s Final Annual Salary.

 

 

(b)

Form and Commencement of Benefit Payments. The benefit payable under this
Section shall be paid in monthly installments equal to one-sixth (1/6) of the
Participant’s Final Annual Salary for twenty-four (24) months. Payments shall
commence the first day of the month following the death of the Participant, or
as soon as administratively feasible thereafter, and shall continue the first
day of each month thereafter for the duration of the payment period.

 

4.3.     Postretirement Survivor Benefit.

 

 

(a)

Amount. If a Participant dies following Retirement, Employer shall pay a
survivor benefit to the Participant’s Beneficiary equal to the amount shown on
the following schedule:

 

Age at Death

 

Benefit

     

55 through 64

 

2 times Final Annual Salary

65 through 69

 

1-1/2 times Final Annual Salary

70 through 75

 

3/4 times Final Annual Salary

Over 75

 

3/8 times Final Annual Salary

 

 

(b)

Form and Commencement of Benefit Payment. The benefit payable under this Section
shall be paid to the Beneficiary in a lump sum form on the first day of the
month following the Participant’s death, or as soon as administratively feasible
thereafter.

 

-9-

--------------------------------------------------------------------------------

 

 

4.4.     Posttermination Survivor Benefit.

 

 

(a)

Amount. If a vested Participant dies following termination, Employer shall pay a
survivor benefit to the Participant’s Beneficiary equal to the amount shown on
the following schedule times the Participant’s vested percentage:

 

Age at Death

 

Benefit

     

Less than 65

 

2 times Final Annual Salary

65 through 69

 

1-1/2 times Final Annual Salary

70 through 75

 

3/4 times Final Annual Salary

Over 75

 

3/8 times Final Annual Salary

 

 

(b)

Form and Commencement of Benefit Payment. The benefit payable under this Section
shall be paid to the Beneficiary in a lump sum form on the first day of the
month following the Participant’s death, or as soon as administratively feasible
thereafter.

 

-10-

--------------------------------------------------------------------------------

 

 

Section 5

1994 SUPPLEMENTAL RETIREMENT BENEFITS

 

5.1.     Eligibility. Any Participant who was a Participant in the Supplemental
Plan on December 31, 2001 and was at least fifty-five (55) years old or was
fully (100%) vested in the Supplemental Plan as of December 31, 2001, shall be
eligible for a benefit under Section 5. A Participant was fully vested as of
December 31, 2001, if the Participant had earned five (5) Years of Participation
Service as of December 31, 2001. In addition, any Participant who was partially
vested as of December 31, 2001, shall be entitled to a combined benefit defined
in Section 5.7.

 

5.2.     Normal Retirement Benefit. If a Participant retires at the Normal
Retirement Date, Employer shall pay to the Participant a monthly Supplemental
Retirement Benefit equal to the seventy percent (70%), multiplied by the
Participant’s Final Annual Salary, less:

 

 

(a)

The Participant’s monthly primary Social Security benefit commencing at
Retirement, and

 

 

(b)

The Participant’s Pension Plan benefit in the form of a monthly single-life
annuity commencing at the Participant’s Normal Retirement Date. However, the
calculation of the Participant’s Pension Plan benefit shall be calculated with a
maximum of thirty (30) years of Benefit Accrual Service.

 

In no event shall the benefit payable to a Participant entitled to a benefit
under this Section be less than the Actuarial Equivalent benefit calculated
under Section 7 of this Supplemental Plan. The benefit determined under
Section 7.2 shall be calculated using the additional service awarded to a
Participant in Appendix A.

 

In determining a Participant’s Social Security benefit in Section 5.2(a) and a
Participant’s benefit under the Pension Plan in Section 5.2(b) after
December 31, 2010, the Participant shall be deemed to have a separation from
service on December 31, 2010 (i.e., the Participant’s Social Security benefit
and the Participant’s Pension Plan benefit determined as of December 31, 2010,
shall never thereafter change).

 

Notwithstanding the foregoing, Final Annual Salary shall be replaced with Final
Average Earnings when determining the Normal Retirement Benefit for the Chief
Executive Officer and the Corporate Secretary of Otter Tail Corporation.

 

5.3.     Early Retirement Benefit. If a Participant retires at an Early
Retirement Date, Employer shall pay to the Participant the monthly Supplemental
Retirement Benefit calculated under Section 5.2 except:

 

 

(a)

The Target Retirement Percentage shall be reduced by the following percentage
based on the Participant’s age at Retirement:

 

-11-

--------------------------------------------------------------------------------

 

 

Age

 

Reduction

     

62 through 65

 

0%

61

 

5%

60

 

10%

59

 

15%

58

 

20%

57

 

25%

56

 

32%

55

 

39%

 

 

(b)

The offset required by Section 5.2(a) shall be determined at Retirement using
the Social Security Act in effect at Retirement and assuming zero (0) future
earnings from the Participant’s Early Retirement Date to the later of Early
Retirement Date or Participant’s attainment of age sixty-two (62).

 

In determining a Participant’s Social Security benefit in Section 5.3(b) after
December 31, 2010, the Participant shall be deemed to have a separation from
service on December 31, 2010 (i.e., the Participant’s Social Security benefit
determined as of December 31, 2010, shall never thereafter change).

 

5.4.     Termination Benefit. If a vested Participant experiences a Separation
from Service, Employer shall pay to the Participant the monthly Supplemental
Retirement Benefit calculated under Section 5.2 multiplied by the Participant’s
vested percentage under Section 3.3 except:

 

 

(a)

The offset required by Section 5.2(a) shall be determined at termination using
the Social Security Act in effect at termination and assuming earnings from the
date of termination to the Participant’s Normal Retirement Date are equal to the
Participant’s Salary at termination; and

 

 

(b)

The offset required by Section 5.2(b) shall be the Participant’s benefit under
the Pension Plan payable at age sixty-five (65).

 

In determining a Participant’s Social Security benefit in Section 5.4(a) and a
Participant’s benefit under the Pension Plan in Section 5.4(b) after
December 31, 2010, the Participant shall be deemed to have a separation from
service on December 31, 2010 (i.e., the Participant’s Social Security benefit
and the Participant’s Pension Plan benefit determined as of December 31, 2010,
shall never thereafter change).

 

5.5.     Disability Retirement Benefit. If a Participant terminates employment
prior to the Participant’s Normal Retirement Date as a result of Disability, the
Employer shall pay to the Participant a Supplemental Retirement Benefit
commencing after the Participant’s sixty-second (62nd) birthday, equal to the
amount the Participant would have received at such time under the Early
Retirement provision of this Section. For purposes of this calculation, Benefit
Accrual

 

-12-

--------------------------------------------------------------------------------

 

 

Service and Years of Participation shall continue to accrue during the period of
Disability until December 31, 2010 or, if earlier, the date the Participant
commences the Disability Retirement Benefit and the Participant’s Final Average
Earnings or the Participant’s Final Average Utility Earnings will be calculated
based on the Participant’s earnings history as of the earlier of (i) the date
Disability or (ii) December 31, 2010.

 

5.6.     Payment of Benefits.

 

 

(a)

Form of Benefit Payment. The Supplemental Retirement Benefit shall be paid in
the form a monthly single life annuity with a fifteen (15) year certain period.
If a Participant dies prior to completion of the fifteen (15) year payment
period, any remaining payments shall be paid to the Participant’s Beneficiary.
For the Beneficiaries of executive officers, this remaining benefit, if any,
shall be paid in addition to the benefits provided in Section 4.3 or
Section 4.4. For Beneficiaries of other key management employees, this shall be
the only benefit payable, if any.

 

 

(b)

Commencement of Benefit Payments. Except as provided in Paragraph (c), benefits
payable to a Participant under Sections 5.2 and 5.3 shall commence as soon as
practicable after the Participant’s Separation from Service. Benefits payable to
a vested Participant under Section 5.4 shall commence on the first day of the
month following the Participant’s sixty-fifth (65th) birthday. All payments
shall be made as of the first day of the month.

 

 

(c)

Six-Month Distribution Freeze. Notwithstanding the foregoing Paragraph (b), if
payments are to be made on account of Separation from Service to a Specified
Employee, payment of the portion of that Participant’s benefit payable under
Paragraph (b) above shall be suspended until a date that is six (6) months after
the date of the Separation from Service. As soon as administratively feasible
after the six (6) month anniversary of the Participant’s Separation from
Service, the Participant shall receive all payments, without interest, the
Participant would have been entitled to receive during this six-month period had
the Participant not been a Specified Employee. Thereafter, payments shall be
made in accordance with Paragraph (b) above. If a Participant dies prior to
receiving a payment under this Section any suspended payments shall be paid to
the Participant’s Estate within 60 days following the Participant’s death.

 

5.7.     Partially Vested Participants. Participants, as of December 31, 2001,
who were partially vested as of that date will receive a combined benefit equal
to (a) and (b):

 

 

(a)

the benefit calculated under this Section 5 multiplied by the percentage the
Participant was vested on December 31, 2001,

 

-13-

--------------------------------------------------------------------------------

 

 

 

(b)

the benefit calculated under Section 6 of this Supplemental Plan multiplied by a
percentage equal to (i)-(ii):

 

 

(i)

one (1),

 

 

(ii)

the percentage the Participant was vested on December 31, 2001.

        In addition, for such Participants, the denominator in determining the
Target Retirement Percentage shall be the lesser of fifteen (15) or the number
of years between the date the Participant began participating in this
Supplemental Plan and such Participant’s sixty-second (62nd) birthday.

 

-14-

--------------------------------------------------------------------------------

 

 

Section 6

2002 SUPPLEMENTAL RETIREMENT BENEFITS

 

6.1.     Eligibility. Any Participant who became a Participant after
December 31, 2001 and prior to January 1, 2005 shall be eligible for a benefit
under Section 6. In addition, any Participant who was partially vested as of
December 31, 2001, shall be entitled to a combined benefit described in
Section 5.7.

 

6.2.     Normal Retirement Benefit. If a Participant retires at the Normal
Retirement Date, Employer shall pay to the Participant a monthly Supplemental
Retirement Benefit equal to the Target Retirement Percentage multiplied by the
Participant’s Final Average Earnings or the Participant’s Final Average Utility
Earnings, less:

 

 

(a)

The Participant’s monthly primary Social Security benefit commencing at
Retirement, and

 

 

(b)

The Participant’s Pension Plan benefit in the form of a monthly single-life
annuity commencing at the Participant’s Normal Retirement Date. However, the
calculation of the Participant’s Pension Plan benefit shall be calculated with a
maximum of thirty (30) years of Benefit of Accrual Service.

 

In no event shall the benefit payable to a Participant entitled to a benefit
under this Section be less than the Actuarial Equivalent benefit calculated
under Section 7 of this Supplemental Plan. This net amount shall be multiplied
by the Participant’s vested percentage under Section 3.3. The benefit determined
under Section 7.2 shall be calculated using the additional service awarded to a
Participant in Appendix A.

 

In determining a Participant’s Social Security benefit in Section 6.2(a) and a
Participant’s benefit under the Pension Plan in Section 6.2(b) after
December 31, 2010, the Participant shall be deemed to have a separation from
service on December 31, 2010 (i.e., the Participant’s Social Security benefit
and the Participant’s Pension Plan benefit determined as of December 31, 2010,
shall never thereafter change).

 

6.3.     Early Retirement Benefit. If a Participant retires at an Early
Retirement Date, Employer shall pay to the Participant the monthly Supplemental
Retirement Benefit calculated under Section 6.2 except:

 

 

(a)

The Target Retirement Percentage shall be reduced by the following percentage
based on the Participant’s age at Retirement:

 

-15-

--------------------------------------------------------------------------------

 

 

Age

 

Reduction

     

62 through 65

 

0%

61

 

5%

60

 

10%

59

 

15%

58

 

20%

57

 

25%

56

 

32%

55

 

39%

 

 

(b)

The offset required by Section 6.2(a) shall be determined at Retirement using
the Social Security Act in effect at Retirement and assuming zero (0) future
earnings from the Participant’s Early Retirement Date to the later of Early
Retirement Date or Participant’s attainment of age sixty-two (62).

 

In determining a Participant’s Social Security benefit in Section 6.3(b) after
December 31, 2010, the Participant shall be deemed to have a separation from
service on December 31, 2010 (i.e., the Participant’s Social Security benefit
determined as of December 31, 2010, shall never thereafter change).

 

6.4.     Termination Benefit. If a vested Participant experiences a Separation
from Service, Employer shall pay to the Participant the monthly Supplemental
Retirement Benefit calculated under Section 6.2 multiplied by the Participant’s
vested percentage under Section 3.3 except:

 

 

(a)

The offset required by Section 6.2(a) shall be determined at termination using
the Social Security Act in effect at termination and assuming earnings from the
date of termination to the Participant’s Normal Retirement Date are equal to the
Participant’s Salary at termination; and

 

 

(b)

The offset required by Section 6.2(b) shall be the Participant’s benefit under
the Pension Plan payable at age sixty-five (65).

 

In determining a Participant’s Social Security benefit in Section 6.4(a) and a
Participant’s benefit under the Pension Plan in Section 6.4(b) after
December 31, 2010, the Participant shall be deemed to have a separation from
service on December 31, 2010 (i.e., the Participant’s Social Security benefit
and the Participant’s Pension Plan benefit determined as of December 31, 2010,
shall never thereafter change).

 

6.5.     Disability Retirement Benefit. If a Participant terminates employment
prior to the Participant’s Normal Retirement Date as a result of Disability, the
Employer shall pay to the Participant a Supplemental Retirement Benefit
commencing after the Participant’s sixty-second (62nd) birthday, equal to the
amount the Participant would have received at such time under the Early
Retirement provision of this Section. For purposes of this calculation, Benefit
Accrual

 

-16-

--------------------------------------------------------------------------------

 

 

Service and Years of Participation shall continue to accrue during the period of
Disability until December 31, 2010 or, if earlier, the date the Participant
commenced the Disability Retirement Benefit and the Participant’s Final Average
Earnings or the Participant’s Final Average Utility Earnings will be calculated
based on the Participant’s earnings history as of the earlier of (i) the date of
Disability or (ii) December 31, 2010.

 

6.6.     Payment of Benefits.

 

 

(a)

Form of Benefit Payment. The Supplemental Retirement Benefit shall be paid in
the form a monthly single life annuity with a fifteen (15) year certain period.
If a Participant dies prior to completion of the fifteen (15) year payment
period, any remaining payments shall be paid to the Participant’s Beneficiary.
For the Beneficiaries of executive officers, this remaining benefit, if any,
shall be paid in addition to the benefits provided in Section 4.3 or
Section 4.4. For Beneficiaries of other key management employees, this shall be
the only benefit payable, if any.

 

 

(b)

Commencement of Benefit Payments. Except as provided in Paragraph (c), benefits
payable to a Participant under Sections 6.2 and 6.3 shall commence as soon as
practicable after the Participant’s Separation from Service but not later than
the rules prescribed under section 409A of the Code. Benefits payable to a
vested Participant under Section 6.4 shall commence on the first day of the
month following the Participant’s sixty-fifth (65th) birthday. All payments
shall be made as of the first day of the month.

 

 

(c)

Six-Month Distribution Freeze. Notwithstanding the foregoing Paragraph (b), if
payments are to be made on account of Separation from Service to a Specified
Employee, payment of the portion of that Participant’s benefit payable under
Paragraph (b) above shall be suspended until a date that is six (6) months after
the date of the Separation from Service. As soon as administratively feasible
after the six (6) month anniversary of the Participant’s Separation from
Service, the Participant shall receive all payments, without interest, the
Participant would have been entitled to receive during this six month period had
the Participant not been a Specified Employee. Thereafter, payments shall be
made in accordance with Paragraph (b) above. If a Participant dies prior to
receiving a payment under this Section any suspended payments shall be paid to
the Participant’s Estate within 60 days following the Participant’s death.

 

-17-

--------------------------------------------------------------------------------

 

 

Section 7

RESTORATION RETIREMENT BENEFITS

 

7.1.     Eligibility. Any Participant who became a Participant on or after
January 1, 2005 and prior to January 1, 2020 shall be eligible for a benefit
under this Section 7.

 

7.2.     Benefit for Participants.

 

7.2.1.     Entitlement and Amount. This Supplemental Plan shall pay to any
Participant described in Section 7.1 above the excess, if any, of:

 

 

(a)

the amount that would have been payable under the Pension Plan if the benefit
payable to the Participant had been determined (i) without regard to the benefit
limitations under section 415 of the Code, (ii) without regard to the
compensation limitation of section 401(a)(17) of the Code, and (iii) including
individual incentive payments in Recognized Compensation; over

 

 

(b)

the amount payable from the Pension Plan after taking into account (i) the
benefit limitations under section 415 of the Code, (ii) the compensation
limitation of section 401(a)(17) of the Code, and (iii) excluding individual
incentive payments from Recognized Compensation.

 

In connection with the ceasing of benefit accruals under this Section 7 for
certain Participants, all Participants other than those Participants listed in
Appendix B (Grandfathered Participants) shall be deemed to have a separation
from service on December 31, 2019 (i.e., the Participant’s benefit determined as
of December 31, 2019, shall never thereafter change). However, for purposes of
determining eligibility for early retirement under the Pension Plan, a
Participant’s age and years of Vesting Service (as defined under the Pension
Plan) after December 31, 2019, shall be recognized.

 

7.2.2.     Payment of Benefits. Except as provided in Section 7.4, this benefit
(minus the withholding, payroll and other taxes which must be deducted
therefrom) shall be paid to the Participant directly from the general assets of
the Otter Tail Corporation as elected by the Participant.

 

 

(a)

Form of Benefit Payment. The Supplemental Retirement Benefit shall be paid in
the form elected by the Participant within thirty (30) days of becoming eligible
to participate in the Plan; provide the Participant has not been eligible for
another nonqualified non-account balance plan sponsored by the Employer or any
of its affiliates. A Participant who is a Participant prior to December 31, 2008
and does not have a Separation from Service 

 

-18-

--------------------------------------------------------------------------------

 

 

  prior to December 31, 2008 shall make a one-time election regarding time and
form of payment. The following options shall be available:        

(i)

a single-life annuity;

 

 

(ii)

a one hundred percent (100%) joint and survivor annuity;

 

 

(iii)

a seventy-five percent (75%) joint and survivor annuity

 

 

(iv)

a sixty-six and two thirds percent (66 2/3%) joint and survivor annuity;

 

 

(v)

a fifty percent (50%) joint and survivor annuity; or

 

 

(vi)

a ten (10) year certain and life;

 

 

Benefits paid in a form other than a single-life annuity will be calculated on
an Actuarial Equivalent basis. In the event an election is not on file at the
time benefit payments commence, benefits shall be paid as a single-life annuity
if the Participant is unmarried or a fifty percent (50%) joint and survivor
annuity if the Participant is married. A Participant shall be permitted to elect
to change from one form of life annuity to another form of life annuity. The
Participant may make this election, in writing, on forms provided by and filed
with the Employer at any time prior to the Participant’s Separation from
Service. Provided such life annuities constitute annuities under Treasury Regs.
§1.409A-2(b)(2)(ii). For this purpose, the term life annuity means a series of
substantially equal periodic payments, payable not less frequently than annually
for the life of the Participant and/or the Participant’s joint annuitants. The
optional forms of life annuity shall be actuarially equivalent, applying
reasonable actuarial methods and assumptions. Actuarial Equivalent means
equivalence in value between two (2) or more forms and/or times of payment based
on a determination by an actuary chosen by the Corporation, using the same
actuarial assumptions as used in the Pension Plan at the time of such
determination.

 

 

(b)

Commencement of Benefit Payments. Benefits shall be paid as follows:

 

 

(i)

If the Participant has a Separation from Service prior to Retirement, benefits
shall commence on the first day of the month after the Participant attains age
sixty-five (65); and

 

 

(ii)

If Separation from Service occurs after Retirement, benefits shall commence on
the first day of the month following Separation from Service.

 

-19-

--------------------------------------------------------------------------------

 

 

7.3.     Benefit for Beneficiaries.

 

7.3.1.     Entitlement and Amount. This Supplemental Plan shall pay to the
surviving spouse or other joint or contingent annuitant or beneficiary of a
Participant, the excess, if any, of:

 

 

(a)

the amount which would have been payable to such person under the Pension Plan
if the benefit payable to the Participant had been determined (i) without regard
to the benefit limitations of section 415 of the Code, and (ii) without regard
to the compensation limitation of section 401(a)(17) of the Code, over

 

 

(b)

the amount payable from the Pension Plan after taking into account (i) the
benefit limitations under section 415 of the Code, and (ii) the compensation
limitation of section 401(a)(17) of the Code.

 

In connection with the ceasing of benefit accruals under this Section 7 for
certain Participants, all Participants other than those Participants listed in
Appendix B (Grandfathered Participants) shall be deemed to have a separation
from service on December 31, 2019 (i.e., the Participant’s benefit determined as
of December 31, 2019, shall never thereafter change). However, for purposes of
determining eligibility for early retirement under the Pension Plan, a
Participant’s age and years of Vesting Service (as defined under the Pension
Plan) after December 31, 2019, shall be recognized.

 

7.3.2.     Form of Payment. This benefit (minus the withholding, payroll and
other taxes which must be deducted therefrom) shall be paid to such person
directly from the general assets of Otter Tail Corporation in the same manner,
at the same time, for the same duration and in the same form as if such benefit
had been paid directly from the Pension Plan. All elections and optional forms
of settlement in effect and all other rules governing the payment of benefits
under the Pension Plan shall, to the extent practicable, be given effect under
this Supplemental Plan so that such person will receive from a combination of
the Pension Plan and this Supplemental Plan the same benefit (minus the
withholding, payroll and other taxes which must be deducted therefrom) which
would have been received under the Pension Plan if the limitation on benefits
under section 415 of the Code and the compensation limitation of
section 401(a)(17) of the Code had not been in effect.

 

7.4.     Six-Month Distribution Freeze. Notwithstanding the foregoing
Section 7.2.2, if payments are to be made on account of Separation from Service
to a Specified Employee, payment of the portion of that Participant’s benefit
payable under Section 7.2.2 above shall be suspended until a date that is six
(6) months after the date of the Separation from Service. As soon as
administratively feasible after the six (6) month anniversary of the
Participant’s Separation from Service, the Participant shall receive all
payments, without interest, the Participant would have been entitled to receive
during this six month period had the Participant not been a Specified Employee.
Thereafter, payments shall be made in accordance with Section 7.2.2 above. If a

 

-20-

--------------------------------------------------------------------------------

 

 

Participant dies prior to receiving a payment under this Section any suspended
payments shall be paid to the Participant’s Estate within 60 days following the
Participant’s death.

 

7.5.     Freeze of Benefit Accruals for Certain Participants. Benefit accruals
under this Section 7 shall cease as of December 31, 2019, for all Participants
except those Participants listed in Appendix B (Grandfathered Participants).

 

7.6.     Coordination of Benefits. If a Participant is eligible for benefits
under Section 5 or Section 6, and in the event that the Actuarial Equivalent
benefit calculated under Section 7 of this Supplemental Plan is greater than the
target supplemental benefit under Section 5 or Section 6, as applicable, such
that the Participant’s benefit is determined in accordance with this Section 7,
the Participant’s Supplemental Retirement Benefit under the Supplemental Plan
shall be paid in accordance in accordance with this Section 7, provided that the
form of payment under this Section 7 will be calculated on an Actuarial
Equivalent basis as required under Treasury Regs. §1.409A-2(b)(2)(ii).

 

-21-

--------------------------------------------------------------------------------

 

 

Section 8

SUPPLEMENTAL SURVIVOR BENEFIT

 

8.1.     Eligibility. Benefits payable under this Section 8 shall be applicable
to all Participants entitled to benefits under either Section 5 or 6 and shall
be in addition to any benefits payable under Section 4.

 

8.2.     Pretermination. If a Participant dies while employed by the Employer,
the Participant’s Beneficiary shall receive the Actuarial Equivalent of the
Participant’s benefit in fifteen (15) annual installments.

 

8.3.     Posttermination. If a Participant has terminated employment with the
Employer but benefits have not commenced under this Supplemental Plan, the
Participant’s Beneficiary shall receive the Actuarial Equivalent of the
Participant’s benefit in fifteen (15) annual installments.

 

8.4.     After Benefits Commence. If a Participant dies after the commencement
of benefits under this Supplemental Plan, the Beneficiary shall receive benefits
consistent with either Section 5.6(a) or 6.6(a).

 

-22-

--------------------------------------------------------------------------------

 

 

Section 9

BENEFICIARY DESIGNATION

 

9.1.     Beneficiary Designation. Each Participant, except a Participant who
receives a benefit other than a benefit under Section 7, shall have the right,
at any time, to designate any person or persons as Beneficiary (both primary as
well as secondary) to whom benefits under this Supplemental Plan shall be paid
as a result of the Participant’s death prior to complete distribution to
Participant of the benefits due under the Supplemental Plan. Each Beneficiary
designation shall be in a written form prescribed by the Committee, and will be
effective only when filed with the Committee during the Participant’s lifetime.

 

9.2.     Amendments. Any Beneficiary designation may be changed by a Participant
without the consent of any designated Beneficiary by the filing of a new
Beneficiary designation with the Committee. The filing of a new Beneficiary
designation form will cancel all Beneficiary designations previously filed. If a
Participant’s Salary is community property, any Beneficiary designation shall be
valid or effective only as permitted under applicable law.

 

9.3.     No Participant Beneficiary Designation. In the absence of an effective
Beneficiary designation, or if all designated Beneficiaries predecease the
Participant or die prior to complete distribution of the Participant’s benefits,
then Participant’s designated Beneficiary shall be deemed to be the person or
persons surviving the Participant in the first of the following classes in which
there is a survivor, share and share alike:

 

 

(a)

The surviving Spouse;

 

 

(b)

The Participant’s children, except that if any of the children predecease the
Participant but leave issue surviving, then such issue shall take by right of
representation the share their parent would have taken if living;

 

 

(c)

The Participant’s estate.

 

9.4.     Effect of Payment. The payment to the deemed Beneficiary shall
completely discharge Employer’s obligations under this Supplemental Plan.

 

-23-

--------------------------------------------------------------------------------

 

 

Section 10

ADMINISTRATION

 

10.1.     Committee; Duties. This Supplemental Plan shall be supervised by the
Committee. The Committee shall consist of at least three (3) individuals
appointed by the Board. The Committee shall have the authority to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Supplemental Plan and decide or resolve any and all
questions, including interpretations of this Supplemental Plan, as may arise in
connection with the Supplemental Plan. A majority vote of the Committee members
shall control any decision. Members of the Committee may be Participants under
this Supplemental Plan.

 

10.2.     Agents. The Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Principal Sponsor.

 

10.3.     Binding Effect of Decisions. The decision or action of the Committee
in respect of any question arising out of or in connection with the
administration, interpretation and application of the Supplemental Plan and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Supplemental Plan.

 

10.4.     Indemnity of Committee. The Principal Sponsor shall indemnify and hold
harmless the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Supplemental Plan, except in the case of gross negligence or willful
misconduct.

 

10.5.     Withholding; Payroll Taxes. Employer shall withhold from payments made
hereunder any taxes required to be withheld from a Participant’s wages for the
federal or any state or local government. However, a Beneficiary may elect not
to have withholding for federal income tax purposes pursuant to
Section 3405(a)(2) of the Code, or any successor provision.

 

10.6.     Payment to Guardian. If a Plan benefit is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of his property, the Committee may direct payment of such Plan benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or person. The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution of the Supplemental Plan benefit. Such distribution shall
completely discharge the Committee and the Employer from all liability with
respect to such benefit.

 

-24-

--------------------------------------------------------------------------------

 

 

Section 11

CLAIMS PROCEDURE

 

11.1.     Initiating Benefits. The Committee, upon learning of the Termination
of Employment or death of a Participant shall on its own initiative commence the
procedures to make distribution. If two or more persons are claiming the same
benefit, the Committee may withhold payment until the identity of the person
entitled to the payment is established. The Committee may require of the
Participant or Beneficiary information that it reasonably determines is required
for it to perform its obligations hereunder. At the earliest time that a
Participant may be entitled to receive benefits under this Supplemental Plan,
the Committee shall notify the Participant of that entitlement and of the
procedures for paying benefits hereunder. Without regard to the foregoing, a
Participant may request payment of benefits under this Supplemental Plan. The
Committee shall, upon receipt of such request expeditiously process the payment
of benefits hereunder.

 

11.2.     Original Claim. Any person may file with the Committee a written claim
for benefits under the Supplemental Plan. Within thirty (30) days after the
filing of such a claim, the Committee shall notify the claimant in writing
whether his or her claim is upheld or denied in whole or in part or shall
furnish the claimant a written notice describing specific special circumstances
requiring a specified amount of additional time (but not more than sixty days
from the date the claim was filed) to reach a decision on the claim. If the
claim is denied in whole or in part, the Committee shall state in writing:

 

 

(a)

the specific reasons for the denial;

 

 

(b)

the specific references to the pertinent provisions of this Supplemental Plan on
which the denial is based;

 

 

(c)

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

 

(d)

an explanation of the claims review procedure set forth in this section.

 

11.3.     Claims Review Procedure. Within sixty (60) days after receipt of
notice that his or her claim has been denied in whole or in part, the claimant
may file with the Committee a written request for a review and may, in
conjunction therewith, submit written issues and comments. Within thirty (30)
days after the filing of such a request for review, the Committee shall notify
the claimant in writing whether, upon review, the claim was upheld or denied in
whole or in part or shall furnish the claimant a written notice describing
specific special circumstances requiring a specified amount of additional time
(but not more than sixty days from the date the request for review was filed) to
reach a decision on the request for review.

 

-25-

--------------------------------------------------------------------------------

 

 

11.4.     General Rules.

 

 

(a)

No inquiry or question shall be deemed to be a claim or a request for a review
of a denied claim unless made in accordance with the claims procedure. The
Committee may require that any claim for benefits and any request for a review
of a denied claim be filed on forms to be furnished by the Committee upon
request.

 

 

(b)

All decisions on claims and on requests for a review of denied claims shall be
made by the Committee.

 

 

(c)

The Committee may, in its discretion, hold one or more hearings on a claim or a
request for a review of a denied claim.

 

 

(d)

Claimants may be represented by a lawyer or other representative (at their own
expense). A claimant’s representative shall be entitled to receive copies of
notices sent to the claimant.

 

 

(e)

The decision of the Committee on a claim and on a request for a review of a
denied claim shall be served on the claimant in writing. If a decision or notice
is not received by a claimant within the time specified, the claim or request
for a review of a denied claim shall be deemed to have been denied.

 

 

(f)

Prior to filing a claim or a request for a review of a denied claim, the
claimant or his or her representative shall have a reasonable opportunity to
review a copy of this Supplemental Plan and all other pertinent documents in the
possession of the Committee.

 

 

(g)

The Committee may permanently or temporarily delegate all or a portion of its
authority and responsibility under this Section 11 to a committee or individual.

 

 

(h)

The procedures and remedies herein are not exclusive. However, a claimant shall
be required to exhaust these administrative remedies before commencing
litigation to recover benefits. If there is litigation regarding the benefits
payable to or with respect to a Participant, determinations by the Committee
shall not be afforded any deference and the matter shall be heard de novo.

 

-26-

--------------------------------------------------------------------------------

 

 

Section 12

TERMINATION, SUSPENSION OR AMENDMENT

 

The Board may, in its sole discretion, terminate or suspend this Supplemental
Plan at any time or from time to time, in whole or in part. The Board may amend
this Supplemental Plan at any time or from time to time. Any amendment may
provide different benefits or amounts of benefits from those herein set forth.
However, no such termination, suspension or amendment shall adversely affect the
benefits of Participants which have accrued prior to such action or the benefits
of any Beneficiary of a Participant who has previously died.

 

-27-

--------------------------------------------------------------------------------

 

 

Section 13

MISCELLANEOUS

 

13.1.     ERISA Status. This Supplemental Plan is adopted with the understanding
that it is an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees as provided in section 201(2), section 301(3) and section 401(a)(1) of
ERISA. Each provision shall be interpreted and administered accordingly.

 

13.2.     Unsecured General Creditor. In the event of Employer’s insolvency,
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interest or claims in any property or assets of
Employer, nor shall they be Beneficiaries of, or have any rights, claims or
interests in any life insurance policies, annuity contracts or the proceeds
therefrom owned or which may be acquired by Employer. In that event, any and all
of Employer’s assets and policies shall be, and remain, the general, unpledged,
unrestricted assets of Employer. Employer’s obligation under the Supplemental
Plan shall be that of an unfounded and unsecured promise of Employer to pay
money in the future.

 

13.3.     Trust Fund. Employer shall be responsible for the payment of all
benefits provided under the Supplemental Plan. At its discretion, Employer may
establish one or more trusts, with such trustees as the Board may approve, for
the purpose of providing for the payment of such benefits. Such trust or trusts
may be irrevocable, but the assets thereof shall be subject to the claims of
Employer’s creditors. To the extent any benefits provided under the Supplemental
Plan are actually paid from any such trust, Employer shall have no further
obligation with respect thereto, but to the extent not so paid, such benefits
shall remain the obligation of, and shall be paid by, Employer.

 

13.4.     Effect on Other Plans. This Supplemental Plan shall not alter, enlarge
or diminish any person’s employment rights or obligations or rights or
obligations under the Pension Plan, the Supplemental Plan or any other plan. It
is specifically contemplated that the Pension Plan and Supplemental Plan could,
from time to time, be amended and possibly terminated. This Supplemental Plan
shall not preclude any such amendments or terminations. Although the Principal
Sponsor is generally free to amend and terminate the Pension Plan and the
Supplemental Plan, no amendment or termination of the Pension Plan or the
Supplemental Plan shall be effective as to a Participant to the extent the
amendment or termination would have the effect of diminishing the benefits
payable to or with respect to the Participant under this Supplemental Plan
unless the Participant has affirmatively agreed in writing to such amendment or
termination.

 

13.5.     Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
nontransferable. No part of the amounts payable shall, prior to actual payment,
be subject to

 

-28-

--------------------------------------------------------------------------------

 

 

seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

13.6.     Disqualification. Notwithstanding any other provision of this
Supplemental Plan document or any election or designation made under the
Supplemental Plan, any individual who feloniously and intentionally kills a
Participant shall be deemed for all purposes of this Supplemental Plan and all
elections and designations made under this Supplemental Plan to have died before
such Participant. A final judgment of conviction of felonious and intentional
killing is conclusive for this purpose. In the absence of a conviction of
felonious and intentional killing, the Principal Sponsor shall determine whether
the killing was felonious and intentional for this purpose.

 

13.7.     Not a Contract of Employment. The terms and conditions of this
Supplemental Plan shall not be deemed to constitute a contract of employment
between Employer and the Participant, and the Participant (or the Participant’s
Beneficiary) shall have no rights against Employer except as may otherwise be
specifically provided herein. Moreover, nothing in this Supplemental Plan shall
be deemed to give a Participant the right to be retained in the service of
Employer or to interfere with the right of Employer to discipline or discharge
the Participant at any time.

 

13.8.     Protective Provisions. A Participant will cooperate with Employer by
furnishing any and all information requested by Employer, in order to facilitate
the payment of benefits hereunder, and by taking such physical examinations as
Employer may deem necessary and taking such other action as may be requested by
Employer.

 

13.9.     Terms. Wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

 

13.10.     Captions. The captions of the articles, sections and paragraphs of
this Supplemental Plan are for convenience only and shall not control or affect
the meaning or construction of any of its provisions.

 

13.11.     References to Laws. Any reference in this Supplemental Plan document
to a statute or regulation shall be considered also to mean and refer to any
subsequent amendment or replacement of that statute or regulation.

 

13.12.     Choice of Law. This Supplemental Plan document has been executed and
delivered in the State of Minnesota and shall, except to the extent that federal
law is controlling, be construed and enforced in accordance with the laws of the
State of Minnesota.

 

13.13.     Validity. In case any provision of this Supplemental Plan shall be
held illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Supplemental Plan shall be construed
and enforced as if such illegal and invalid provision had never been inserted
herein.

 

-29-

--------------------------------------------------------------------------------

 

 

13.14.     Notice. Any notice or filing required or permitted to be given to the
Committee under the Supplemental Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail to any member of the
Committee or the Secretary of the Employer. Such notice shall be deemed given as
of the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark on the receipt for registration or certification.

 

13.15.     Successors. The provisions of this Supplemental Plan shall bind and
inure to the benefit of Otter Tail Corporation and its successors and assigns.
The term successors as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise
acquire all or substantially all of the business and assets of Otter Tail
Corporation, and successors of any such corporation or other business entity.

 

 

IN WITNESS WHEREOF, and pursuant to resolution of the Board of Directors of
Otter Tail Corporation, such corporation has caused this instrument to be
executed by its duly authorized officers effective as of December 26, 2019.

 

 

OTTER TAIL CORPORATION


By:      /s/ Charles S. MacFarlane

Its       President and Chief Executive Officer

 

-30-

--------------------------------------------------------------------------------

 

 

APPENDIX A

ADDITIONAL YEARS OF PARTICIPATION

 

 

This service is granted in lieu of any service granted under any Plan document
or agreement in effect prior to January 1, 2005.

 

Participant

 

Additional Years of Participation

     

George Koeck

 

3.6

Lauris Molbert

 

6.5

Kevin Moug

 

5

Charles Hoge

 

5

Mark Helland

 

10

 

A-1

--------------------------------------------------------------------------------

 

 

APPENDIX B

GRANDFATHERED PARTICIPANTS

 

 

The following Participants are designated as Grandfathered Participants as of
December 31, 2019:

 

Kevin Moug

 

 

B-1

 